Citation Nr: 0002555	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  93-28 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972, including service in the Republic of Vietnam.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the RO.  

The Board remanded the case in November 1995 and January 1997 
for further development.  

The Board notes that, in a December 1999 brief on appeal, the 
veteran's representative indicated that a claim of service 
connection for tinnitus was raised in a January 1995 brief on 
appeal by the veteran's representative.  This additional 
claim is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is shown as likely as not to have PTSD as a 
result of experiences during service in the Republic of 
Vietnam.  



CONCLUSIONS OF LAW

The veteran has PTSD due to disease or injury which was 
incurred in his military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective as of the date of the Cohen decision.  Service 
connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  64 Fed. Reg. 
32,807-32808 (1999) (codified at 38 C.F.R. § 3.304 (f)); 
Cohen v. Brown, 10 Vet. App at 138 (1997).  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and that no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

The Board notes that there are numerous medical diagnoses by 
VA mental health care providers which establish that the 
veteran currently suffers from PTSD (element 1).  
Furthermore, the diagnoses of PTSD are based on stressors 
related to his service in the Republic of Vietnam as 
recounted by the veteran (element 3).  The RO's decision to 
deny service connection for PTSD was based entirely on its 
inability to verify the veteran's alleged stressors (element 
2).  Thus, the Board's analysis will address the second 
element discussed in Cohen-that is, whether the in-service 
stressors actually occurred.  

The veteran contends that he served in Vietnam from March 
1971 to January 1972 as a member of various artillery units.  
He stated that his duties involved driving, loading, firing 
"SP's" and "155 Howitzers" and defending "fire bases."  
He alleged that he experienced armed combat with the enemy 
and daily rocket attacks.  He also stated that he was wounded 
in his left ring finger when a "mortar or AK round" struck 
a fence.  Additionally, the veteran indicated that, sometime 
between September and December 1971, when returning from 
"Benwah," the helicopter on which he was riding was 
attacked and the person next to him was wounded through the 
jaw and cheek.  He stated that the helicopter had been 
disabled in the attack and crash-landed at his "fire base."  
Furthermore, the veteran stated that, on a separate occasion, 
he had heard a gunshot and discovered that a person had 
committed suicide by shooting himself through the mouth.  He 
also stated that he witnessed the return of dead bodies on 
several occasions and that, when he initially arrived in 
Vietnam, he had been stationed near the Cambodian boarder and 
in the "3rd quarter region, Vietnam."  

The veteran's service medical records include a June 1971 
entry which noted that the veteran received a puncture wound 
between the thumb and forefinger of his left hand.  The 
veteran's organization was reported as "A Btry 6/27 Arty."  

The veteran's service personnel records show that, while in 
the Republic of Vietnam, the veteran was a cannoneer assigned 
to the A Battery, 6th Battalion, 27th Artillery from March to 
November 1971 and to the C Battery, 5th Battalion, 42nd 
Artillery from November 1971 to January 1972.  The veteran's 
service personnel records also indicate that the veteran 
participated in an "unnamed" campaign.  

A February 1999 stressor confirmation report from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
included an extract of a unit history of the 6th Battalion, 
27th Artillery which indicated that, in July 1971, it had 
divided Battery A into two firing platoons and supported 
"ARVN forces and the only US maneuver units located in 
Military Region III."  The report described several 
personnel reductions and reassignments in 1971 and indicated 
that the battalion had supported various operations, 
including "ARVN" cross-border operations near Cambodia.  
The report noted that "[a] number of hard fought engagements 
between NVA and ARVN units occurred during that period."  
The report also noted continued artillery fire from August to 
October 1971 and that, through October 1971, Battery A had 
completed 762 "fire missions" and expended 3,913 rounds of 
8 inch shells and 264 of 175mm rounds.  Additionally, a 
November 1971 Battalion Operational Report noted the details 
of 14 confirmed artillery attacks against the enemy, 7 of 
which had been conducted by Battery A.  

The February 1999 USASCRUR report also included a March 1972 
Operational Report from the 5th Battalion, 42nd Artillery 
which noted that Battery C had been moved in November 1971 
"to support a one day raid for the 18th ARVN Division."  
Additionally, a January 1972 Operational Report-Lessons 
Learned (OR-LL) of the 23rd Artillery Group, the higher 
headquarters of the veteran's assigned units in Vietnam, 
indicated that from November 1971 to January 1972 there had 
been 1,273 "sightings" and 446 "engagements."  The report 
also indicated that the veteran's original unit had been 
deactivated in approximately November 1971 and that the 5th 
Battalion, 42nd Artillery continued operations in the eastern 
half of Military Region III.  The OR-LL also indicated that 
the group had suffered 8 non-battle casualties, 1 reportable 
vehicle accident from Battery C and 2 reportable personnel 
accidents from Battery C.  

Additionally, the record also contained two photographs 
submitted by the veteran which depicted a partially 
constructed military facility, several military personnel and 
a few military helicopters, all against a heavily wooded 
background.  The veteran indicated that these were pictures 
of a "fire base" he had been assigned to while in Vietnam.  

A December 1992 written statement from a person who claimed 
to have served in Vietnam with the veteran in the 5th 
Battalion, 42nd Artillery, recounted the details of a 
helicopter crash which he had witnessed.  The statement 
indicated that the veteran had been in the crash and that the 
crash occurred in December 1971.  

The unit records provided by USASCRUR can be read to support 
the veteran's allegations concerning his alleged stressors, 
especially activities near the boarder of Cambodia.  
Additionally, there is written lay evidence supporting the 
veteran's contention regarding a helicopter crash.  
Furthermore, the veteran's service medical records support 
the veteran's assertions that he was wounded in his left hand 
while in Vietnam, although the cause of the wound was not 
recorded.  Finally, the veteran provided original photographs 
which depict scenes congruent with the context of the 
veteran's alleged service stressors.  

The Board observes that there is no specific corroboration of 
the veteran's participation in the alleged events.  However, 
the Court has held that VA, by requiring corroboration of 
every detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  In Suozzi, the Court found 
that a radio log which showed that the veteran's company had 
come under attack was new and material evidence to warrant 
reopening a claim of service connection for PTSD, despite the 
fact that the radio log did not identify the veteran's 
participation.  Id.  Furthermore, the Court stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.  Id.  

The veteran's descriptions regarding his alleged stressors 
have, for the most part, been consistent over the years.  
Furthermore, the corroborative evidence appears to comport 
with the context in which the veteran's claimed service 
stressors occurred.  As in Suozzi, the evidence shows that 
the veteran's units were involved in combat operations.  
These are the types of stressors to which the mental health 
professionals have attributed the diagnosed PTSD.  



ORDER

Service connection for PTSD is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

